             Case 5:21-cv-00414-FB Document 4 Filed 05/13/21 Page 1 of 6



                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

JAY BRENT VINEYARD,                                      §
TDCJ No. 02172501,                                       §
                                                         §
                          Petitioner,                    §
                                                         §
v.                                                       §             Civil No. SA-20-CV-1077-FB and
                                                         §             Civil No. SA-21-CV-0414-FB
                                                         §
BOBBY LUMPKIN, Director,                                 §
Texas Department of Criminal Justice,                    §
Correctional Institutions Division,                      §
                                                         §
                          Respondent.                    §

                              MEMORANDUM OPINION AND ORDER

        Before the Court are pro se petitioner Jay Brent Vineyard’s Petition for Writ of Habeas

Corpus Pursuant to 28 U.S.C. § 2254 (ECF No. 1), petitioner’s supplemental memorandum in

support (ECF No. 2), and respondent Bobby Lumpkin’s Answer (ECF No. 27) thereto. Also

before the Court are several supplemental pleadings filed by petitioner that support his request

for federal habeas relief.1 (ECF Nos. 26, 28, 33). Petitioner challenges the constitutionality of

his 2017 state court conviction for driving while intoxicated, alleging, among other things: (1)

trial court error, (2) ineffective assistance of counsel, and (3) a lack of subject matter

jurisdiction. In his answer, respondent contends petitioner’s federal habeas petition is untimely.

        Having carefully considered the record and pleadings submitted by both parties, the

Court agrees with respondent that petitioner’s allegations are barred from federal habeas review

by the one-year statute of limitations embodied in 28 U.S.C. § 2244(d)(1). Thus, for the reasons

discussed below, the Court concludes petitioner is not entitled to federal habeas corpus relief or a

certificate of appealability.

1


          The supplemental pleadings filed February 22, 2021 (ECF No. 28) in cause number SA-20-CA-1077-FB are
identical to the pleadings filed as a petition for federal habeas corpus relief in cause number SA-21-CA-441-FB. For
this reason, the Court’s opinion applies to both cause numbers.
            Case 5:21-cv-00414-FB Document 4 Filed 05/13/21 Page 2 of 6



                                      I. Procedural History

        In December 2017, petitioner pleaded guilty to one count of felony driving while

intoxicated (repeat offender) and was sentenced to twelve years of imprisonment. State v.

Vineyard, No. 2017CR8589 (226th Dist. Ct., Bexar Cnty., Tex. Dec. 18, 2017); (ECF No. 29-15

at 28-29). Pursuant to the plea bargain agreement, petitioner judicially confessed to committing

the offense and waived his right to appeal. (ECF No. 29-14 at 43-52). As a result, petitioner did

not appeal his conviction and sentence.

        Instead, petitioner challenged his conviction by filing a state habeas corpus application

on November 25, 2019, at the earliest. Ex parte Vineyard, No. 55,515-05 (Tex. Crim. App.);

(ECF No. 29-12 at 19). The Texas Court of Criminal Appeals denied the application without

written order on March 4, 2020. (ECF No. 29-7). Petitioner then placed the instant federal

habeas petition in the prison mail system on September 1, 2020. (ECF No. 1 at 7).

                                     II. Timeliness Analysis

        Respondent contends the allegations raised in petitioner’s federal habeas petition are

barred by the one-year limitation period of 28 U.S.C. § 2244(d). Section 2244(d) provides, in

relevant part, that:


                (1) A 1-year period of limitation shall apply to an application for a
                writ of habeas corpus by a person in custody pursuant to the
                judgment of a State court. The limitation period shall run from the
                latest of—

                   (A) the date on which the judgment became final by the
                conclusion of direct review or the expiration of the time for
                seeking such review.

        In this case, petitioner’s conviction became final January 17, 2018, when the time for

appealing the judgment and sentence expired. See Tex. R. App. P. 26.2 (providing a notice of

appeal must be filed within thirty days following the imposition of a sentence). As a result, the

                                                 2
            Case 5:21-cv-00414-FB Document 4 Filed 05/13/21 Page 3 of 6



limitations period under § 2244(d) for filing a federal habeas petition challenging his underlying

conviction and sentence expired a year later on January 17, 2019. Because petitioner did not file

his § 2254 petition until September 1, 2020—over eight months after the limitations period

expired—his petition is barred by the one-year statute of limitations unless it is subject to either

statutory or equitable tolling.

A.      Statutory Tolling

        Petitioner does not satisfy any of the statutory tolling provisions found under 28 U.S.C.

§ 2244(d)(1). There has been no showing of an impediment created by the state government that

violated the Constitution or federal law which prevented petitioner from filing a timely petition.

28 U.S.C. § 2244(d)(1)(B).         There has also been no showing of a newly recognized

constitutional right upon which the petition is based, and there is no indication that the claims

could not have been discovered earlier through the exercise of due diligence.            28 U.S.C.

§ 2244(d)(1)(C)-(D).

        Similarly, petitioner is not entitled to statutory tolling under 28 U.S.C. § 2244(d)(2).

Section 2244(d)(2) provides that “[t]he time during which a properly filed application for State

post-conviction or other collateral review with respect to the pertinent judgment or claim is

pending shall not be counted toward any period of limitation under this subsection.” Petitioner

did challenge the instant conviction and sentence by filing an application for state post-

conviction relief in November 2019. (ECF Nos. 29-12 through 29-14). But as discussed

previously, petitioner’s limitations period for filing a federal petition expired in January 2019.

Because the state habeas application was filed well after the time for filing a federal petition

under § 2244(d)(1) had lapsed, it does not toll the one-year limitations period. See 28 U.S.C.

§ 2244(d)(2); Scott v. Johnson, 227 F.3d 260, 263 (5th Cir. 2000). Thus, the instant § 2254

petition, filed September 1, 2020, is still over eight months late.

                                                  3
           Case 5:21-cv-00414-FB Document 4 Filed 05/13/21 Page 4 of 6



B.     Equitable Tolling

       In some cases, the limitations period may be subject to equitable tolling. The Supreme

Court has made clear that a federal habeas corpus petitioner may avail himself of the doctrine of

equitable tolling “only if he shows (1) that he has been pursuing his rights diligently, and (2) that

some extraordinary circumstance stood in his way and prevented timely filing.” McQuiggin v.

Perkins, 569 U.S. 383, 391 (2013); Holland v. Florida, 560 U.S. 631, 649 (2010). Equitable

tolling is only available in cases presenting “rare and exceptional circumstances,” United States

v. Riggs, 314 F.3d 796, 799 (5th Cir. 2002), and is “not intended for those who sleep on their

rights.” Manning v. Epps, 688 F.3d 177, 183 (5th Cir. 2012).

       Petitioner did not reply to respondent’s assertion of the statute of limitations in this case,

nor did he provide this Court with any valid reason to equitably toll the limitations period in any

of the lengthy and meandering pleadings he submitted in this case. Even with the benefit of

liberal construction, petitioner is not entitled to the application of equitable tolling because he

has not demonstrated the existence of an “extraordinary circumstance” that prevented his timely

filing. Indeed, a petitioner’s ignorance of the law, lack of legal training or representation, and

unfamiliarity with the legal process do not rise to the level of a rare or exceptional circumstance

which would warrant equitable tolling of the limitations period. United States v. Petty, 530 F.3d

361, 365-66 (5th Cir. 2008); see also Sutton v. Cain, 722 F.3d 312, 316-17 (5th Cir. 2013) (a

garden variety claim of excusable neglect does not warrant equitable tolling).

       Petitioner also fails to demonstrate that he has been pursuing his rights diligently. Each

of the allegations in petitioner’s federal petition (and supplemental pleadings) concern the

constitutionality of his December 2017 conviction and sentence for driving while intoxicated, yet

petitioner did not submit a state habeas corpus application challenging this conviction until

November 25, 2019, over ten months after his conviction had already become final under the

                                                 4
           Case 5:21-cv-00414-FB Document 4 Filed 05/13/21 Page 5 of 6



AEDPA’s statute of limitations. This delay alone weighs against a finding of diligence. See

Stroman v. Thaler, 603 F.3d 299, 302 (5th Cir. 2010) (affirming the denial of equitable tolling

where the petitioner had waited seven months to file his state application); North v. Davis, 800 F.

App’x 211, 214-15 (5th Cir. 2020) (unpublished) (finding an “eleven-month delay in filing his

initial state application weighs against a finding of diligence.”). Further, petitioner fails to

provide any legitimate reason why he waited another six months after the denial of his state

habeas application in March 2020 to file the instant petition in this Court.

       Because petitioner does not assert any specific facts showing that he was prevented,

despite the exercise of due diligence on his part, from timely filing his allegations in this Court,

his petition is untimely and barred by § 2244(d)(1).

                                III. Certificate of Appealability

       The Court must now determine whether to issue a certificate of appealability (COA). See

Rule 11(a) of the Rules Governing § 2254 Proceedings; Miller–El v. Cockrell, 537 U.S. 322,

335-36 (2003) (citing 28 U.S.C. § 2253(c)(1)). A COA may issue only if a petitioner makes “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The

Supreme Court has explained that the showing required under § 2253(c)(2) is straightforward

when a district court has rejected a petitioner’s constitutional claims on the merits:          The

petitioner must demonstrate “that reasonable jurists would find the district court’s assessment of

the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

This requires a petitioner to show “that reasonable jurists could debate whether the petition

should have been resolved in a different manner or that the issues presented were ‘adequate to

deserve encouragement to proceed further.’” Miller–El, 537 U.S. at 336 (citation omitted).

       The issue becomes somewhat more complicated when the district court denies relief on

procedural grounds. Id. In that case, the petitioner seeking COA must show both “that jurists of

                                                 5
             Case 5:21-cv-00414-FB Document 4 Filed 05/13/21 Page 6 of 6


reason would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the district court

was correct in its procedural ruling.” Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing

Slack, 529 U.S. at 484). In that case, a COA should issue if the petitioner not only shows that the

lower court’s procedural ruling is debatable among jurists of reason, but also makes a substantial

showing of the denial of a constitutional right.

            A district court may deny a COA sua sponte without requiring further briefing or

argument. See Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir. 2000). For the reasons set

forth above, the Court concludes that jurists of reason would not debate the conclusion that

petitioner was not entitled to federal habeas relief. As such, a COA will not issue.

                                          IV. Conclusion

       After careful consideration, the Court concludes that petitioner’s § 2254 petition (ECF

No. 1) is barred from federal habeas corpus relief by the statute of limitations set forth in 28

U.S.C. § 2244(d). As a result, petitioner is not entitled to federal habeas corpus relief.

       Accordingly, IT IS HEREBY ORDERED that:

       1.       Federal habeas corpus relief is DENIED, and petitioner Jay Brent Vineyard’s

Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254 (ECF No. 1) is DISMISSED

WITH PREJUDICE as untimely;

       2.       No Certificate of Appealability shall issue in this case; and

       3.       All remaining motions, if any, are DENIED, and this case is now CLOSED.

       It is so ORDERED.

       SIGNED this 13th day of May, 2021.


                                      _________________________________________________
                                      FRED BIERY
                                      UNITED STATES DISTRICT JUDGE


                                                   6
